Case 1:20-cv-12044 Document1 Filed 11/13/20 Page1of5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

 

FILED
IM! Cl ERKS Sar ry ICE
UNITED S14088 DISTRIGT COURT
BRS ee
) Case No.
) (to be filled in by the Clerk's Office)
Ladefara Gem,
Plaintiff )
“ve )
)
Public Storage, )
Defendant 5
)
)
)
COMPLAINT AND REQUEST FOR INJUNCTION
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if needed.

 

 

 

 

 

Name Ladefara Gem

Street Address 301 Littleton Rd Unit 592
City and County Westford

State and Zip Code MA 01886

Telephone Number 978-799-0929

E-mail Address Igem202021@gmail.com

 

Page 1 of 5
Case 1:20-cv-12044 Document1 Filed 11/13/20 Page 2 of5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

 

 

 

 

 

Defendant:
Name Public Storage Corporation
Job or Title (if known)
Street Address 277 Littleton Rd
City and County Westford
State and Zip Code MA 01886
Telephone Number 978-212-3976

 

E-mail Address (if known)

 

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be

heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the

parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties is a
federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of citizenship
case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question X Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that are at issue in
this case.

14th Amendment Equal Protection

 

Page 2 of 5
Case 1:20-cv-12044 Document1 Filed 11/13/20 Page 3 of 5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

 

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $150,000, not counting interest and costs of court, because loss of commercial property is at stake

 

Wi. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the

facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant was in-
volved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including the dates
and places of that involvement or conduct. If more than one claim is asserted, number each claim and write a short
and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

277 Littleton Rd. Westford MA 01886.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

10/20/20. The time is unknown

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Public Storage has locked out Plaintiff, and is threatening to sell properties stored in their
facility on 11/25/20 without due process of law. Plaintiff has never missed a payment and has
never been late in making any payments since the inception of the contract as evidenced on
the statement history attached. On or around September 10 2020, Plaintiff received a call
from the Defendant informing Plaintiff that the due date on the contract had changed, and so
had been incurring late fees unknown to the Plaintiff. Plaintiff accepted to update the pay-
ment date going forward, but refused paying late fees because the Plaintiff had not autho-
rized nor was notified of a change of due date from the 14th to the 1st. It was not on the con-
tract that the Plaintiff signed.

 

Page 3 of 5
Case 1:20-cv-12044 Document1 Filed 11/13/20 Page 4of5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you sustained,
are sustaining, or will sustain as a result of the events described above, or why such compensation could not be mea-
sured,

Plaintiff is currently unwell, and further harassments and threats negligently inflicts emotional distress upon
the Plaintiff. The properties stored were not thoroughly accounted for due to the emergency shut down of most
businesses. Monetary compensation cannot put conditions back the way they were if properties were auc-
tioned off. The Defendant may not afford the total damages. Furthermore, the Auctioning date is sooner than
the Defendants serving time frame.

 

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive money
damages.

Plaintiff requests this honorable court of law to issue an injunction to stop this unlawful Self-Help
Lockout Auctioning, and declare any Massachusetts Statutes authorizing self-help lockout and auctioning of
property without due process of law unconstitutional because it violates the 14th amendment.

 

Page 4 of 5
Case 1:20-cv-12044 Document1 Filed 11/13/20 Page 5of5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information, and
belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a non-frivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically
so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result in the dis-
missal of my case.

Date of signing: 11/10/20

 

Signature of Plaintiff

 

Printed Name of Plaintiff Ladefara Gem

 

 

Page 5 of 5
